 

 

Case 6:21-cv-00200-JA-EJK Document 7 Filed 02/02/21 Page 1 of 2 PagelD 84

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

JOHNSON BROS. CORP.,
Plaintiff,

Vv. Case No. 6:21-cv-200-JA-EJK

VOLUSIA COUNTY, FLORIDA,
Defendant.

 

ORDER

Johnson Bros. Corp. brings this action against Volusia County, Florida,
asserting diversity of citizenship under 28 U.S.C. § 1332 as the basis for the
Court’s subject-matter jurisdiction. (Compl., Doc. 1, J 4). On sua sponte review
of the Complaint, however, the Court finds that Johnson Bros. Corp. has failed
to adequately allege diversity of citizenship.

Federal courts have not only “the power but also the obligation at any time
to inquire into jurisdiction whenever the possibility that jurisdiction does not
exist arises.” Fitzgerald v. Seaboard Sys. R.R., 760 F.2d 1249, 1251 (11th Cir.
1985). Johnson Bros. Corp. has sufficiently alleged the amount in controversy
and the citizenship of Defendant—a political subdivision of the state of Florida.
But Johnson Bros. Corp.’s allegations of its own citizenship are not sufficient to
establish that the parties are of diverse citizenship.

Section 1332 provides that “[flor the purposes of this section ...a

 
 

 

Case 6:21-cv-00200-JA-EJK Document 7 Filed 02/02/21 Page 2 of 2 PagelD 85

corporation shall be deemed to be a citizen of every State and foreign state by
which it has been incorporated and of the State or foreign state where it has its
principal place of business.” 28 U.S.C. § 1332(c)(1) (emphasis added). In the

Complaint, Johnson Bros. Corp. describes itself as “a Texas corporation

3

authorized to do business in Florida.” (Compl. J 1). This assertion does not

allow the Court to ascertain Johnson Bros. Corp.’s citizenship, and the
allegations of the Complaint thus do not support diversity jurisdiction.
However, “[d]efective allegations of jurisdiction may be amended, upon terms,
in the trial or appellate courts.” 28 U.S.C. § 1653.

Accordingly, it is ORDERED:

1. The Complaint (Doc. 1) is DISMISSED without prejudice.

2. On or before Friday, February 12, 2021, Johnson Bros. Corp.
may file an amended complaint that properly establishes the grounds for this
Court’s exercise of subject-matter jurisdiction over this case. Absent timely
compliance with the requirements of this Order, this action will be closed

without further notice.

7
DONE and ORDERED in Orlando, Florida, on February 2, 2021.

/

jf
|

a —\— ON
“JOHN ANTOON II
United States District Judge
Copies furnished to:
Counsel of Record
Unrepresented Parties

 
